DETAILED ACTION
Claims 25-41 are pending.
Claims 25-41 are rejected.
Claims 1-24 are cancelled.
This action is FINAL. No claim amendments were made. The grounds of rejection in prior office action have been maintained.  Counter arguments have been presented below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  













Affirmation of Election/Restrictions
The examiner hereby acknowledges applicant election without traverse of Group II, claims 25-41 and the cancellation of the non-elected invention, claims 1-24 .


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  The examiner has maintained the grounds of rejection in the last office action and provides the following counter arguments.


APPLICANT’S ARGUMENT # 1:
The IQ data described in Katagiri is used for the digital baseband signals communicated between the REC and the RE of the base station and is not used for the user data communicated between the core network and the REC. See, for example, Katagiri, paragraph [0045] (“The baseband processing unit 115 performs baseband processing on the data to be wirelessly transmitted by the REs 120, 140, and so on and the data wirelessly received by the REs 120, 140, and so on. For example, the baseband processing unit 115 outputs IQ data (data frame) to be wirelessly transmitted by the REs 120, 140, and so on to the delay correction units 118 based on the system clock and the system timing from the SYNC/CLK processing unit 114.”).
Therefore, even if one of skill in the art were to modify the system of Hirota to use the IQ-data related teachings of Katagiri, that would still not result in the claimed subject matter. This is because the cited teachings of Katagiri that relate to IQ data deal with communications within the base station (so-called “fronthaul” communications) and not communications between the base station and the core network (that is, “backhaul” communications) as is the case with the cited teachings of Hirota. That is, modifying Hirota in view of the cited IQ-related features of Katagiri would not modify the operation of the relay devices of Hirota at all since the relay devices of Hirota are not used for fronthaul communications within a base station but instead are used for backhaul communications between the base station and the core network.


EXAMINER’S RESPONSE TO ARGUMENT # 1:
 The applicant argues that secondary reference  Katagiri teaches that the IQ data is used for the digital baseband signals communicated between the REC and the RE of the base station and is not used for the user data communicated between the core network and the REC. The examiner respectfully disagrees with this argument.  This is a 103 obviousness rejection and Katagiri, the secondary reference, was not relied upon to teach the features already taught by the primary reference.  The primary reference Hirota teaches “selectively delaying, by said at least one of the nodes, transmission of at least some of the traffic over the fronthaul network in order to avoid contention with at least some of the synchronization packets transmitted from the timing master over the fronthaul network”.  The only missing feature in Hirota was a distinction of the type of traffic being delayed.  Thus Katagiri was relied upon to only teach that in-phase and quadrature (IQ) traffic type can be delayed in a communications network.  Thus, although the cited teachings of Katagiri relating to IQ data involve communications within the base station and not backhaul communications, the cited teachings of Hirota already teach the selective delaying of backhaul traffic to avoid contention with synchronization packets and therefore Katagiri is not required to teach this feature. 

 
APPLICANT ‘S ARGUMENT # 2:
Because the IQ data is combined (multiplexed) with the PTP packets in the
SAME CPRI frames, there is no “contention” between the IQ data and the PTP packets.



EXAMINER’S RESPONSE TO ARGUMENT # 2:
The examiner respectfully disagrees with the applicant arguments.  Primary reference Hirota teaches the feature  selectively delaying, by at least one of the nodes, transmission of at least some of the traffic over the fronthaul network in order to avoid contention with at least some of the synchronization packets transmitted from the timing master over the fronthaul network. Since this is a 103 obviousness rejection, secondary reference Katagiri is not required to teach all the features taught by the primary reference. More specifically, Katagiri was only relied upon to only teach that in-phase and quadrature (IQ) traffic type can be delayed in a communication network.













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 25-27, 29, 30, 32-33, 35-37, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota, US Pub. 2013/0235878 in view of Katagiri et al., US Pub. 2017/0064661 (hereinafter Katagiri).

With respect to claim 25, Hirota teaches a radio access network (RAN) system (fig. 1, cell phone network system) comprising:
a plurality of nodes (Fig. 1), at least some of which are communicatively coupled to each other via a fronthaul network (Fig. 1, packet network coupling nodes), 
wherein the RAN is configured to wirelessly communicate with user equipment (UE) (Fig. 1, Base Stations (BS) communicate with UEs); and
wherein the system is configured so that, while at least one of the nodes (Fig. 1, the relay device coupled to the IEEE1588 Grand Master) of the RAN system receives synchronization packets transmitted from a timing master (Fig. 1, IEEE1588 Grand Master) over the fronthaul network at a synchronization packet transmission rate and a synchronization packet transmission phase ([0006], “in the packet-based frequency/time synchronization system, frequency/time synchronization is performed as special synchronization messages are exchanged between the master and a slave”; Fig. 1, relay device relays synchronization messages between IEEE1588 Grand Master and IEEE1588 slave ….. a synchronization message will have a synchronization packet transmission rate and a synchronization packet transmission phase; [0009], “When a packet network which relays communications between the master and slave is made up of rely devices such as switches and routers the rely devices relay user data traffic in addition to synchronization messages. Consequently, user data traffic and synchronization messages may sometimes merge together in a rely device by being inputted through different ports of the rely device and outputted through a same port”),
said at least one of the nodes discovers, the synchronization packet transmission phase of the synchronization packets being transmitted from the timing master ([0120], Figs. 15-16; [0120], “The reception interval detection unit 112 receives synchronization messages as input from the synchronization message identification unit 103 and monitors reception intervals among synchronization messages. The PTP stipulates 32 messages per second, 64 messages per second, 128 messages per second, and so on as frequencies of synchronization messages, and any of the stipulated frequencies is used. The reception interval detection unit 112 estimates the period in use among the stipulated periods by, for example, collecting statistics of durations of reception intervals among synchronization messages, and measuring the number of synchronization messages received per second, and estimates the reception timing of synchronization messages. The reception interval detection unit 112 outputs the estimated reception timing of synchronization messages to the parameter determination unit 110. The reception timing of synchronization messages is estimated regularly”, the “reception timing” is the synchronization packet transmission phase; [0121]) and 
selectively delays transmission of at least some of the traffic over the fronthaul network in order to avoid contention with at least some of the synchronization packets transmitted from the timing master over the fronthaul network (Fig. 16; [0121], [0124], “The read control unit 105 instructs the selector 107 to read conflicting traffic out of the non-priority class queue 106n, based on the reception timing of synchronization messages and packet interval of the conflicting traffic accepted as input from the parameter determination unit 110. That is, the read control unit 105 controls the reading of the conflicting traffic such that an interval larger than the packet interval determined by the parameter determination unit 110 will be provided around the reception timing of synchronization messages. The read control unit 105 recognizes the packet lengths of the conflicting packets stored in the non-priority class queue 106n, based on input from the write control unit 104. Therefore, regarding each conflicting packet, the read control unit 105 judges whether or not reading will be completed, for example, before the reception timing of a next synchronization message occurs. If it is judged that the reading will not be completed, the conflicting packet waits to be read until after the reception timing of the next synchronization message ends and the packet interval elapses”, conflicting traffic is delayed by larger packet interval).
Hirota teaches selectively delaying, by said at least one of the nodes, transmission of at least some of the traffic over the fronthaul network in order to avoid contention with at least some of the synchronization packets transmitted from the timing master over the fronthaul network, but is silent on “the delayed traffic is in-phase and quadrature (IQ) data”.
However, Katagiri teaches the delayed traffic is in-phase and quadrature (IQ) data ([0045]-[0046]; [0047], “To adjust timings (output timings at antennas) of wireless transmission by the REs 120, 140, and so on, the delay correction units 118 perform a delay correction to the IQ data outputted from the baseband processing unit 115 and to be transmitted by the CPRI terminal unit 116. The delay correction units 118 perform the delay correction, for example, by storing the IQ data in a buffer to add a delay. The delay correction units 118 are provided, one for each of the REs 120, 140, and so on, and perform the delay correction of the IQ data for each RE, which is the destination of the transmission”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hirota system to include the feature “the delayed traffic is in-phase and quadrature (IQ) data”, as disclosed by Katagiri because baseband processing outputs IQ data to be transmitted to the slave device and delay correction is necessary on the IQ data to correct timings of wireless transmission for the slave (See Katagiri: para [0045]-[0048]).


With respect to claim 35, Hirota teaches a method of operating a radio access network (RAN) (fig. 1, cell phone network system) comprising a plurality of nodes (Fig. 1), at least some of which are communicatively coupled to each other via a fronthaul network (Fig. 1, packet network coupling nodes), wherein the RAN is configured to wirelessly communicate with user equipment (UE) (Fig. 1, Base Stations (BS) communicate with UEs), the method comprises: 
while at least one of the nodes (Fig. 1, the relay device coupled to the IEEE1588 Grand Master) of the RAN system receives synchronization packets transmitted from a timing master (Fig. 1, IEEE1588 Grand Master) over the fronthaul network at a synchronization packet transmission rate and a synchronization packet transmission phase ([0006], “in the packet-based frequency/time synchronization system, frequency/time synchronization is performed as special synchronization messages are exchanged between the master and a slave”; Fig. 1, relay device relays synchronization messages between IEEE1588 Grand Master and IEEE1588 slave ….. a synchronization message will have a synchronization packet transmission rate and a synchronization packet transmission phase; [0009], “When a packet network which relays communications between the master and slave is made up of rely devices such as switches and routers the rely devices relay user data traffic in addition to synchronization messages. Consequently, user data traffic and synchronization messages may sometimes merge together in a rely device by being inputted through different ports of the rely device and outputted through a same port”);
discovering, by said at least one of the nodes, the synchronization packet transmission phase of the synchronization packets being transmitted from the timing master ([0120], Figs. 15-16; [0120], “The reception interval detection unit 112 receives synchronization messages as input from the synchronization message identification unit 103 and monitors reception intervals among synchronization messages. The PTP stipulates 32 messages per second, 64 messages per second, 128 messages per second, and so on as frequencies of synchronization messages, and any of the stipulated frequencies is used. The reception interval detection unit 112 estimates the period in use among the stipulated periods by, for example, collecting statistics of durations of reception intervals among synchronization messages, and measuring the number of synchronization messages received per second, and estimates the reception timing of synchronization messages. The reception interval detection unit 112 outputs the estimated reception timing of synchronization messages to the parameter determination unit 110. The reception timing of synchronization messages is estimated regularly”, the “reception timing” is the synchronization packet transmission phase; [0121]); and 
selectively delaying, by said at least one of the nodes, transmission of at least some of the traffic over the fronthaul network in order to avoid contention with at least some of the synchronization packets transmitted from the timing master over the fronthaul network (Fig. 16; [0121], [0124], “The read control unit 105 instructs the selector 107 to read conflicting traffic out of the non-priority class queue 106n, based on the reception timing of synchronization messages and packet interval of the conflicting traffic accepted as input from the parameter determination unit 110. That is, the read control unit 105 controls the reading of the conflicting traffic such that an interval larger than the packet interval determined by the parameter determination unit 110 will be provided around the reception timing of synchronization messages. The read control unit 105 recognizes the packet lengths of the conflicting packets stored in the non-priority class queue 106n, based on input from the write control unit 104. Therefore, regarding each conflicting packet, the read control unit 105 judges whether or not reading will be completed, for example, before the reception timing of a next synchronization message occurs. If it is judged that the reading will not be completed, the conflicting packet waits to be read until after the reception timing of the next synchronization message ends and the packet interval elapses”, conflicting traffic is delayed by larger packet interval).
Hirota teaches selectively delaying, by said at least one of the nodes, transmission of at least some of the traffic over the fronthaul network in order to avoid contention with at least some of the synchronization packets transmitted from the timing master over the fronthaul network, but is silent on “the delayed traffic is in-phase and quadrature (IQ) data”.
However, Katagiri teaches the delayed traffic is in-phase and quadrature (IQ) data ([0045]-[0046]; [0047], “To adjust timings (output timings at antennas) of wireless transmission by the REs 120, 140, and so on, the delay correction units 118 perform a delay correction to the IQ data outputted from the baseband processing unit 115 and to be transmitted by the CPRI terminal unit 116. The delay correction units 118 perform the delay correction, for example, by storing the IQ data in a buffer to add a delay. The delay correction units 118 are provided, one for each of the REs 120, 140, and so on, and perform the delay correction of the IQ data for each RE, which is the destination of the transmission”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hirota system to include the feature “the delayed traffic is in-phase and quadrature (IQ) data”, as disclosed by Katagiri because baseband processing outputs IQ data to be transmitted to the slave device and delay correction is necessary on the IQ data to correct timings of wireless transmission for the slave (See Katagiri: para [0045]-[0048]).


With respect to claim 26, Hirota teaches a fronthaul network coupling Base Stations and cellular station side apparatus, but is silent on “wherein the plurality of nodes comprises: a distributed unit (DU); and a plurality of remote units (RUs) communicatively coupled to the DU via the fronthaul network”.
However, Katagiri teaches wherein the plurality of nodes comprises: a distributed unit (DU); and a plurality of remote units (RUs) communicatively coupled to the DU via the fronthaul network (Fig. 1, REC (radio equipment control unit) 110  is the DU/BBU  and radio units REs 120 and 140 are the RUs; [0033] and [0037]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hirota system to include the feature “wherein the plurality of nodes comprises: a distributed unit (DU); and a plurality of remote units (RUs) communicatively coupled to the DU via the fronthaul network”, as disclosed by Katagiri because when delay time of data transmission from the baseband processing unit to the radio unit varies among the radio units, the timings of the radio units wirelessly transmitting data can be brought into coincidence with each other (See Katagiri: para [0031]).




With respect to claim 27, Hirota teaches a fronthaul network coupling Base Stations and cellular station side apparatus, but is silent on “wherein said at least one of the nodes comprises the DU”.
However, Katagiri teaches wherein said at least one of the nodes comprises the DU (Fig. 1, REC (radio equipment control unit) 110  is the DU/BBU; [0033], “Note that REC stands for a Radio Equipment Control and RE stands for Radio Equipment. A PTP master 101 illustrated in FIG. 1 is a communication device including a master function for a precision time protocol (PTP)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hirota system to include the feature “wherein said at least one of the nodes comprises the DU”, as disclosed by Katagiri because the REC is coupled to the PTP master and when delay time of data transmission from the baseband processing unit to the radio unit varies among the radio units, the timings of the radio units wirelessly transmitting data can be brought into coincidence with each other (See Katagiri: para [0031]).


With respect to claims 29 and 36, Hirota teaches wherein said at least one of the nodes discovers the synchronization packet transmission phase of the synchronization packets being transmitted from the timing master by: tracking the times at which at least some of the synchronization packets are received; and determining the synchronization packet transmission phase from the tracked times ([0121], “…..The reception timing of synchronization messages may be specified based on the time managed by the rely device 100: for example, receive a synchronization message at time x and subsequently receive synchronization messages every y seconds. Alternatively, the reception timing may be specified based on an elapsed time duration from the present time: for example, receive a synchronization message after α seconds and subsequently receive synchronization messages every  β seconds. Also, the reception timing may be specified based on a clock count: for example, receive a synchronization message after m clock pulses and subsequently receive synchronization messages every n clock pulses….”; See also [0120]).


With respect to claim 30 and 37, Hirota teaches wherein said at least one of the nodes selectively delays transmission of at least some IQ data over the fronthaul network in order to avoid contention with at least some of the synchronization packets transmitted from the timing master over the fronthaul network by:
using the slot rate, the synchronization packet transmission rate, and the discovered synchronization packet transmission phase to determine the transmission time offset for each synchronization packet transmitted during a given second ([0120], Figs. 15-16; [0120], “The reception interval detection unit 112 receives synchronization messages as input from the synchronization message identification unit 103 and monitors reception intervals among synchronization messages. The PTP stipulates 32 messages per second, 64 messages per second, 128 messages per second, and so on as frequencies of synchronization messages, and any of the stipulated frequencies is used. The reception interval detection unit 112 estimates the period in use among the stipulated periods by, for example, collecting statistics of durations of reception intervals among synchronization messages, and measuring the number of synchronization messages received per second, and estimates the reception timing of synchronization messages. The reception interval detection unit 112 outputs the estimated reception timing of synchronization messages to the parameter determination unit 110. The reception timing of synchronization messages is estimated regularly”, (1) the “reception timing” is the synchronization packet transmission phase and also indicates the transmission time offset; [0121], the reception timing may be specified in various ways);
using the transmission time offsets to determine if at least some of the synchronization packets transmitted from the timing master over the fronthaul network will experience contention with |Q packets transmitted from said at least one of the nodes over the fronthaul network ([0121], “When the conflict probability of synchronization messages received as input from the monitoring unit 109 becomes equal to or higher than the first threshold, the parameter determination unit 110 determines the packet interval of conflicting traffic and outputs the packet interval of conflicting traffic and reception timing of synchronization messages to the read control unit 105”; See also [0074]-[0075]); and
in response to determining that at least some of the synchronization packets transmitted from the timing master over the fronthaul network will experience contention with IQ packets transmitted from said at least one of the nodes over the fronthaul network, delaying transmission of at least some IQ data over the fronthaul network in order to avoid contention with at least some of the synchronization packets transmitted from the timing master (Fig. 16; [0121], [0124], “The read control unit 105 instructs the selector 107 to read conflicting traffic out of the non-priority class queue 106n, based on the reception timing of synchronization messages and packet interval of the conflicting traffic accepted as input from the parameter determination unit 110. That is, the read control unit 105 controls the reading of the conflicting traffic such that an interval larger than the packet interval determined by the parameter determination unit 110 will be provided around the reception timing of synchronization messages. The read control unit 105 recognizes the packet lengths of the conflicting packets stored in the non-priority class queue 106n, based on input from the write control unit 104. Therefore, regarding each conflicting packet, the read control unit 105 judges whether or not reading will be completed, for example, before the reception timing of a next synchronization message occurs. If it is judged that the reading will not be completed, the conflicting packet waits to be read until after the reception timing of the next synchronization message ends and the packet interval elapses”, conflicting traffic is delayed by larger packet interval; also refer to claim 1).


With respect to claims 32 and 39, Hirota teaches wherein the timing master comprises a PTP grandmaster (Fig. 1, IEEE1588 Grand Master).

With respect to claims 33 and 40, Hirota teaches wherein the synchronization packets comprise Institute of Electrical and Electronics Engineers (IEEE) 1588 Precision Time Protocol (PTP) synchronization packets ([0004]; [0060]; [0116]).



Claims 28, 31, 34, 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Katagiri and further in view of Sirotkin et al., US Pub. 2019/0342800 (hereinafter Sirotkin).

With respect to claim 28, Hirota teaches a fronthaul network coupling Base Stations and cellular station side apparatus, but is silent on “wherein the plurality of nodes further comprises a centralized unit (CU) that is communicatively coupled to the DU”.
However, Sirotkin teaches wherein the plurality of nodes further comprises a centralized unit (CU) that is communicatively coupled to the DU (Fig. 22, gNB-CU coupled communicatively to DU; [0220]-[0226])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Hirota-Katagiri system to include the feature “wherein the plurality of nodes further comprises a centralized unit (CU) that is communicatively coupled to the DU”, as disclosed by Sirotkin because the system may be configured to operate in accordance with a New Radio (NR) protocol and/or NR standard as well as to operate in accordance with a Fifth Generation (5G) protocol and/or 5G standard (See Sirotkin: para[0063]).



With respect to claims 31 and 38, Hirota teaches a fronthaul network coupling Base Stations and cellular station side apparatus, but is silent on “wherein the fronthaul network comprises a switched Ethernet fronthaul network”.
However, Sirotkin teaches wherein the fronthaul network comprises a switched Ethernet fronthaul network (Fig. 22, L2 switches incorporated; [0220]-[0226]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Hirota-Katagiri system to include the feature “wherein the fronthaul network comprises a switched Ethernet fronthaul network”, as disclosed by Sirotkin because the integration of an Ethernet layer-2 switch with the gNB-DU substantially reduces end-to-end latency (See Sirotkin: para [00214]-[0215]).


With respect to claims 34 and 41, Hirota teaches a fronthaul network coupling Base Stations and cellular station side apparatus, but is silent on “wherein the RAN system is configured to wirelessly communicate with the user equipment using a Fifth Generation (5G) wireless protocol”.
However, Sirotkin teaches wherein the RAN system is configured to wirelessly communicate with the user equipment using a Fifth Generation (5G) wireless protocol (Fig. 22, 5G network; [0198], 5G network; See also [0060]-[0061] and [0063]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Hirota-Katagiri system to include the feature “wherein the RAN system is configured to wirelessly communicate with the user equipment using a Fifth Generation (5G) wireless protocol”, as disclosed by Sirotkin because the system may be configured to operate in accordance with a New Radio (NR) protocol and/or NR standard as well as to operate in accordance with a Fifth Generation (5G) protocol and/or 5G standard (See Sirotkin: para[0063]).





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295. The examiner can normally be reached 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        8/16/2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477